Citation Nr: 0737544	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a chronic disability resulting from 
an undiagnosed illness.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from December 1988 to July 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Houston, Texas, regional office (RO).  In September 2006, the 
Board remanded the claims for additional development.  
FINDINGS OF FACT

1.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving fatigue and chronic fatigue 
syndrome is not related to his service.

2.  The veteran does not have PTSD related to service. 


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome, and a disability manifested by 
signs or symptoms involving fatigue, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).  

2.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant essentially asserts that service connection 
should be granted for chronic fatigue syndrome and PTSD 
because they are related to his service.  He further asserts 
that the claimed disorders began as early as late 1992.  See 
veteran's letters, received in August 2001, and October 2003; 
VA Form 21-526, received in January 2005.  

The veteran's discharge (DD Form 214) shows that he was 
awarded the Kuwait Liberation Medal, and the Southwest Asia 
Service Medal with two stars.  Therefore, service in 
Southwest Asia in support of Operation Desert Storm is 
established.  38 C.F.R. § 3.317(a).  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131. Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); see also 38 U.S.C.A. § 
1117; 66 Fed. Reg. 56,614-56,615 (November 9, 2001).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R.  
§ 3.317(a)(4).

The Board notes that the veteran filed his claim in June 
2001, and that during the current appeal, amendments were 
made to both 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See 
66 Fed. Reg. 56,614-56,615 (2001); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  The veteran has been informed of these new 
criteria.  See October 2003 statement of the case.  

The veteran's service medical records include dental health 
questionnaire, dated in December 1988 (i.e., upon entrance 
into service), which shows that he reported a history of 
nervousness, as well as "fainting or dizziness."  In this 
regard, the veteran's entrance examination report, dated in 
March 1988, shows that his neurological and psychiatric 
conditions were clinically evaluated as normal.  Under the 
circumstances, the evidence does not show that he had a 
preexisting disorder.  See generally 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2007).  

Dental health questionnaires, dated in November 1989, and 
September 1991, show that the veteran denied a history of 
either nervousness, or "fainting or dizziness."  The 
veteran's separation examination report, dated in May 1992, 
shows that his neurological condition, and his psychiatric 
condition, were clinically evaluated as normal, providing 
evidence against this claim.  

In an accompanying "report of medical history," he did not 
report a history of any relevant symptoms, and he denied a 
history of "frequent trouble sleeping," depression or 
excessive worry," "loss of memory or amnesia," and 
"nervous trouble of any sort", providing more evidence 
against this claim.    

The post-service medical evidence consists of VA progress 
notes, dated between 2001 and 2002, and a Persian Gulf 
protocol examination report, dated in February 2001 (the 
claims file also includes three examination reports, dated in 
2003, 2005, and 2006, however, these reports are for the 
joints, and do not contain any relevant findings).  A report, 
dated in November 2001, contains an assessment of "fatigue: 
multiple assoc[iated] symptoms c/w (consistent with) 
depression."  A number of reports, dated in 2001, show that 
the veteran reported that he had hit his head, and 
subsequently complained of headaches, nausea, and anorexia.  
Several reports, dated in 2001, contain assessments of 
"fatigue/depression."  

The February 2001 Persian Gulf protocol examination report 
shows that the veteran complained of symptoms that included 
being "weak" and "forgetful," and having nightmares.  The 
relevant diagnosis was PTSD.   

With regard to both claims, in September 2006, the Board 
remanded the claims for additional development, to include 
affording the veteran examinations, and etiological opinions 
were requested.  In December 2006, the RO sent the veteran a 
notice that he was scheduled for examinations on January 22, 
2007.  However, the veteran failed to report for his 
examinations, and there is no record to show that he ever 
requested that his examinations be rescheduled.  Further, 
there is no indication that the veteran did not receive 
notice of these examinations. 

Based on these facts, the Board must decide the claims on the 
evidence of record.  38 C.F.R. § 3.655 (2007).  

As indicated above, the veteran's service medical records do 
not show treatment for complaints of fatigue, nor was he ever 
diagnosed with fatigue during service.  His neurological 
system was clinically evaluated as normal in his May 1992 
separation examination report.  In an accompanying "report 
of medical history," he did not report having a history of 
any relevant symptoms.  In summary, there is no competent 
medical evidence to show that the veteran has chronic fatigue 
syndrome.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding that under 38 U.S.C .A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  

To the extent that the VA progress notes contain assessments 
of "fatigue," the earliest post-service medical evidence of 
fatigue is dated no earlier than 2001.  This is approximately 
eight years after separation from service.  This lengthy 
period without treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence of a nexus between 
fatigue and the veteran's service.  See 38 C.F.R. § 3.303(d).  
In this regard, the VA progress notes indicate that the 
veteran's fatigue is related to depression, providing 
evidence against the claim of an undiagnosed illness 
associated with service (assuming the depression is found not 
related to service, as it was when the Board denied this 
claim in September 2006). 

The Board therefore finds that the evidence does not show 
that the veteran has fatigue that is related to his service, 
and that the claim must be denied.  Id.  

With regard to the application of 38 C.F.R. § 3.317, as 
previously noted, the veteran was determined not to have 
chronic fatigue syndrome, and there is no competent evidence 
to show that the veteran has fatigue due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.  He therefore is not shown to have a "qualifying 
chronic disability" involving the claimed symptom.  See 38 
C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
chronic fatigue syndrome must be denied on any basis. 

With regard to the claim for PTSD, the Board initially notes 
that in its decision, dated in September 2006, the Board 
denied a claim for service connection for an acquired 
psychiatric disorder (other than PTSD).  This would include 
depression, which was noted above.      

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2001 and 2006.  This evidence shows 
that the veteran's assessments included depression.  The 
February 2001 Persian Gulf protocol examination report shows 
that the veteran complained of symptoms that included being 
"weak," and "forgetful," and having nightmares.  The 
relevant diagnosis was PTSD.  

The medical evidence is summarized as follows: the veteran 
reported having a history that included "fainting or 
dizziness," and nervousness, in a December 1988 dental 
health questionnaire.  However, he denied having these 
symptoms in subsequent questionnaires, dated in November 
1989, and September 1991, and he was not treated for an 
acquired psychiatric disorder at any time during service.  
His May 1992 separation examination report shows that his 
psychiatric condition was clinically evaluated as normal.  In 
an accompanying "report of medical history," he denied 
having a history of any relevant symptoms, including 
"frequent trouble sleeping," depression or excessive 
worry," "loss of memory or amnesia," and "nervous trouble 
of any sort."  

The post-service medical evidence of PTSD is limited to a 
single PTSD diagnosis, which is contained in a February 2001 
VA Persian Gulf Protocol examination report.    

As an initial matter, although the veteran is shown to have 
service in Southwest Asia in support of Operation Desert 
Storm, the veteran's service records do not show that he 
received any commendations or awards relating to combat, such 
as the Combat Action Ribbon, Purple Heart, or similar 
citation, see VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000), and there is nothing currently in the claims file 
establishing that he participated in combat.  Based on the 
foregoing, the Board finds that the veteran did not 
participate in combat.  See Cohen v. Brown, 10 Vet. App. 128, 
145 (1997).  In reaching this determination, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against a finding of 
participation in combat, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99, 65 Fed. Reg. 
6256-6258 (2000).  

A review of the veteran's statements shows that he indicated 
that he had participated in combat in the February 2001 VA 
Persian Gulf Protocol examination report.  In his stressor 
questionnaire, dated in November 2006, he indicated that, in 
1990, he had saw a dead body from a helicopter crash, that he 
saw dead bodies during service in Southwest Asia, and that he 
saw dead bodies floating in the water after a typhoon near 
India.  However, the ordinary meaning of the phrase "engaged 
in combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, not simply viewing dead 
bodies.  See VAOPGCPREC 12-99 (October 18, 1999).   

In summary, a review of the claims file shows that he has not 
provided VA with the locations, or approximate dates, of any 
incidents that are capable of being documented.  See M21-1MR, 
Part IV.ii.1.D.15.a (attempt at corroboration not required 
where stressors are not capable of being documented), and 
14.d. (noting that claimants must provide, at a minimum, a 
stressor that can be documented, the location where the 
incident took place, the approximate date (within a two-month 
period of time) of the incident, and the unit of assignment 
at the time the stressful event occurred); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that it is 
not an impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor); Hayes v. Brown, 5 Vet. App. 60, 68 (1993); Cohen, 
10 Vet. App. at 149-150.  

Simply stated, in this case there are no verified stressors, 
see M21-1MR, Part III.iv.4.H.29.e., participation in combat 
is not shown, and it follows that the claims file does not 
include any competent evidence associating the veteran's PTSD 
with a verified stressor, or verified participation in 
combat.  See 38 C.F.R. § 3.304(f).  To the extent that it may 
be argued that such a relationship should be inferred, based 
on the assertions of combat in the February 2001 VA Persian 
Gulf Protocol examination report, as this PTSD diagnosis is 
unaccompanied by any verified stressors/or verified 
participation in combat, it therefore does not provide a 
basis for service connection.  See e.g., Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992) (just because a physician or 
other health professional accepted appellant's description of 
his Vietnam experiences as credible and diagnosed appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD);  Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (stating that the Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991) (same).  

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; there is no competent evidence of a link between a 
verified stressor and PTSD; and that all elements required 
for such a showing have not been met.  Further, the Board 
finds that the post-service medical record, as a whole, is 
against a finding that the veteran currently has PTSD, 
notwithstanding the notation of PTSD cited above.  The Board 
therefore finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  Accordingly, service connection for 
PTSD must be denied.  

As a final matter, to the extent that a claim for PTSD has 
been presented under 38 C.F.R. § 3.317, service connection 
for an undiagnosed illness requires objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed at 38 C.F.R. § 3.317(b).  Here, the evidence 
does not show that the veteran has objectively exhibited 
symptoms which are manifestations of an undiagnosed illness.  
In addition, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  In this case, the veteran has been 
diagnosed with depression.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to 
this claim.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection must 
be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
conditions that should be service connected.  However, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Here, the claimed conditions are not 
capable of lay diagnosis, and the Board has determined that 
the veteran's written testimony is outweighed by the medical 
evidence (service and post-service medical records, 
indicating disorders that began several years after service), 
and that this evidence shows that service connection is not 
warranted for the claimed conditions.  The Board finds that 
the evidence of record provides evidence against his claims, 
outweighing his lay statements.     

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in September 2003, July 2005, 
and September 2006, the veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims.  

The VCAA notices did not comply with the requirement that the 
notice must precede the adjudication.  However, the action of 
the RO described above cured the procedural defect because 
the veteran had the opportunity to submit additional argument 
and evidence, which he did, and supplemental statements of 
the case were issued in 2005, and 2007.  The Board further 
notes that the veteran was afforded the opportunity for a 
hearing in May 2006, however, he failed to report for his 
hearing.  For these reasons, the timing of the VCAA notice 
was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006), aff'd Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  Although VA attempted to afford the veteran 
examinations in January 2007, and to obtain etiological 
opinions,  the veteran failed to report for his examinations.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for chronic fatigue syndrome is denied.  

Service connection for post-traumatic stress disorder is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


